PER CURIAM:
Following a jury trial, Mehrdad Fotoohighiam was convicted in the Circuit Court *169of Boone County of the class A misdemeanor of violating an order of protection in violation of § 455.085, RSMo. He was sentenced to one year in the county jail. Fotoohighiam appeals. He argues that the trial court erred in admitting evidence of prior bad acts reflected in his wife's petition for an order of protection; that there was insufficient evidence to sustain his conviction; and that the trial court erred in overruling his motion to have a translator assist a witness who was not a native English speaker. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).